Case 3:19-cv-01662-BEN-JLB Document 17 Filed 04/02/20 PageID.82 Page 1 of 4



 1   XAVIER BECERRA                                        Alan Alexander Beck
     Attorney General of California                        Law Office of Alan Beck
 2   State Bar No. 118517                                  2692 Harcourt Drive
     MARK R. BECKINGTON                                    San Diego, CA 92123
 3   Supervising Deputy Attorney General                   Alan.alexander.beck@gmail.com
     State Bar No. 126009
 4   JOHN D. ECHEVERRIA                                    Stephen D. Stamboulieh
     Deputy Attorney General                               Stamboulieh Law, PLLC
 5   State Bar No. 268843                                  P.O. Box 4008
      455 Golden Gate Avenue, Suite 11000                  Madison, MS 39130
 6    San Francisco, CA 94102                              stephen@sdslaw.us
      Telephone: (415) 510-3479
 7    Fax: (415) 703-1234                                  Attorneys for Plaintiffs Russell
      E-mail: John.Echeverria@doj.ca.gov                   Fouts and Tan Miguel Tolentino
 8   Attorneys for Defendant Xavier Becerra, in
     his official capacity as Attorney General of
 9   the State of California
10                     IN THE UNITED STATES DISTRICT COURT
11                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
     RUSSELL FOUTS and TAN                             19-cv-01662-BEN-JLB
15   MIGUEL TOLENTINO,
16                                   Plaintiffs,
                                                       JOINT MOTION TO AMEND
17                v.                                   SCHEDULING ORDER
18                                                 Judge:        Hon. Jill L. Burkhardt
     XAVIER BECERRA, in his official               Action Filed: September 1, 2019
19   capacity as the Attorney General of
     the State of California,
20
                                    Defendant.
21
22
23
          COME NOW THE PARTIES, Plaintiffs Russell Fouts and Tan Miguel
24
     Tolentino (together, “Plaintiffs”) and Defendant Xavier Becerra, in his official
25
     capacity as the Attorney General of the State of California (the “Attorney General”)
26
     (collectively, the “Parties”), through their respective attorneys of record, jointly
27
     move the Court to amend the Scheduling Order Regulating Discovery and Other
28
                                                   1
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 17 Filed 04/02/20 PageID.83 Page 2 of 4



 1   Pretrial Proceedings (the “Scheduling Order”) (Dkt. 16) and continue the upcoming
 2   deadlines in light of the novel coronavirus (COVID-19) pandemic, pursuant to
 3   Federal Rule of Civil Procedure 16(b)(4) and Civil Local Rule 7.2, in accordance
 4   with the stipulation set forth herein.
 5        WHEREAS, on September 1, 2019, Plaintiffs filed their Complaint for
 6   Declaratory and Injunctive Relief (Dkt. 1);
 7        WHEREAS, on November 29, 2019, the Court issued the Scheduling Order
 8   setting certain discovery and pre-trial deadlines;
 9        WHEREAS, on March 13, 2020, the President of the United States issued a
10   declaration of national emergency in response to the COVID-19 pandemic under
11   the National Emergencies Act (50 U.S.C. 1601 et seq.);
12        WHEREAS, on March 17, 2020, the Honorable Larry Alan Burns, Chief
13   United States District Judge for the Southern District of California, issued an order
14   suspending jury trials and other proceedings during the COVID-19 pandemic;
15        WHEREAS, on March 19, 2020, in response to the rapid spread of COVID-19
16   in the State of California, California Governor Gavin Newsom issued an executive
17   order requiring all Californians to stay at home until further notice;
18        WHEREAS, on March 20, 2020, the Attorney General designated an expert
19   witness in accordance with Federal Rules of Civil Procedure 26(a)(2)(A) and (B)
20   and paragraphs 4 and 5 of the Scheduling Order;
21        WHEREAS, the COVID-19 pandemic has caused significant disruption of the
22   Parties’ operations and their ability to satisfy upcoming discovery deadlines; and
23        WHEREAS, on March 27, 2020, the Parties met and conferred telephonically
24   and agreed that the remaining deadlines in the Scheduling Order should be
25   continued by at least 90 days in light of the COVID-19 pandemic;
26        NOW, THEREFORE, the Parties jointly move the Court for an order
27   amending the Scheduling Order by resetting the remaining deadlines as follows,
28
                                                2
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 17 Filed 04/02/20 PageID.84 Page 3 of 4



 1   provided that the Parties may seek further amendment of the Scheduling Order in
 2   response to developments in the COVID-19 pandemic:
 3       1.    Continue the deadline for the exchange of rebuttal experts from April
 4             17, 2020 to July 16, 2020.
 5       2.    Continue the deadline for any party to supplement its disclosure
 6             regarding contradictory or rebuttal evidence under Federal Rules of
 7             Civil Procedure 26(a)(2)(D) and 26(d) from April 17, 2020 to July 16,
 8             2020.
 9       3.    Continue the deadline for completion of all fact discovery from May 15,
10             2020 to August 13, 2020.
11       4.    Continue the deadline for completion of all expert discovery from May
12             15, 2020 to August 13, 2020.
13       5.    Continue the deadline for all other pretrial motions from June 12, 2020
14             to September 10, 2020.
15       6.    Continue the Mandatory Settlement Conference from May 28, 2020 to
16             August 27, 2020 at 1:45 p.m., or an alternative date that is convenient
17             for the Court.
18       7.    Continue the deadline for the Parties to lodge confidential settlement
19             briefs with the Court from May 18, 2020 to August 17, 2020.
20       8.    Continue the deadline for Memoranda of Contentions of Fact and Law
21             and any other action required by Civil Local Rule 16.1(f)(2) from
22             September 21, 2020 to December 21, 2020.
23       9.    Continue the deadline for pretrial disclosure requirements of Federal
24             Rule of Civil Procedure 26(a)(3) from September 21, 2020 to December
25             21, 2020.
26       10.   Continue the deadline the Parties to meet and take the action required by
27             Civil Local Rule 16.1(f)(4) from September 28, 2020 to December 28,
28             2020.
                                              3
                 Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 17 Filed 04/02/20 PageID.85 Page 4 of 4



 1       11.   Continue the deadline for Plaintiffs’ counsel to provide the Attorney
 2             General’s counsel with the proposed pretrial order for review and
 3             approval from October 5, 2020 to January 3, 2021.
 4       12.   Continue the deadline for the Parties to prepare, serve, and lodge the
 5             Proposed Final Pretrial Conference Order from October 13, 2020 to
 6             January 11, 2021.
 7       13.   Continue the Final Pretrial Conference before the Honorable Roger T.
 8             Benitez from October 19, 2020 at 10:30 a.m. to January 25, 2021 at
 9             10:30 a.m.
10                                                Respectfully Submitted,
11   Dated: April 2, 2020                         XAVIER BECERRA
                                                  Attorney General of California
12                                                MARK R. BECKINGTON
                                                  Supervising Deputy Attorney General
13
14
15                                                s/ John D. Echeverria __________
                                                  JOHN D. ECHEVERRIA
16                                                Deputy Attorney General
                                                  Attorneys for Defendant Xavier
17                                                Becerra, in his official capacity as
                                                  Attorney General of the State of
18                                                California
19
20   Dated: April 2, 2020                         Law Office of Alan Beck

21
22
                                                  s/ Alan Alexander Beck (by consent)_
23                                                Attorneys for Plaintiffs Russell Fouts
                                                  and Tan Miguel Tolentino
24
25
26
27
28
                                              4
                 Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
